DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.

Applicant’s Submission of a Response
Applicant’s submission of response was received on 03/15/2021.  Presently claims 16-20, 22-29, and 31-34 are pending.  Claims 1-15, 21, and 30 are cancelled.

Response to Arguments
Applicant’s arguments, see page 6, filed 03/15/2021, with respect to claim 16 have been fully considered and are not persuasive.  
Applicant argues that the bolt 100 does not effect alignment of the trunnion and the lever circumferentially relative to the trunnion axis of rotation (see pp. 5-6).  Applicant further states that the bolt 100 serves to secure the drive member 74 to the 
The tightening of bolt 100 causes the clamp 74 to grip the trunnion 60 via the circumferentially inner portions/surfaces of 98, 96.  The tightening of the bolt further pulls and aligns the clamp 74 into the seating position 112 (shown in Fig. 3, Col. 6, lines 1-11).  The positioning element (bolt 100) maintains alignment of the trunnion and lever by constraining the clamp 74 vertically, such that portions 98, 98 of clamp 74 mate with apertures 72 of lever receptacle 70 and with the sides of trunnion 60.  Rockley discloses that due to the fastening of the bolt 100 in the fully assembled structure, there is zero backlash in the drive between the lever 64 and the trunnion 60, indicating that the lever and trunnion are aligned in the circumferential direction relative to the trunnion axis of rotation (Col. 6, lines 7-11).  Therefore, the positioning element (bolt, 100) does effect the alignment of the trunnion and the lever circumferentially relative to the trunnion axis.  The 35 U.S.C. 102 rejection is therefore maintained. 

Claim Objections
Claims 18-19, 28, 31, and 34 are objected to because of the following informalities:
Claim 18, line 3, “a positioning element” should read “the positioning element”
Claim 19, line 3, “a positioning element” should read “the positioning element”
Claim 28, line 2, “the axial direction (AR).” should read “an axial direction (AR).”
Claim 31, line 2, “the circumferential direction” should read “a circumferential direction”
Claim 34, line 2, “wherein the positioning element does not transmit to trunnion any rotational movements introduced by lever.” should read “wherein the positioning element does not transmit to the trunnion any rotational movements introduced by the lever.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20, 22-27, 29, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rockley (U.S. 7,223,066).

Regarding claim 17, Rockley discloses wherein the clamp (74) has a plurality of slots (e.g., “s1” and “s2”, Fig. 4’ below; slots arranged between plurality of portions of 96, 98, Col. 5, lines 1-15, portions 96, 98 are separate from each other, with a slot in between the portions 96, 98.  The plurality of portions 96, 98 of clamp 74 correspond to the number of sides of the apertures 72 and the spindle 60, Col. 5, lines 5-7. As shown in Fig. 4, since the trunnion 60 has four side surfaces (Col. 4, lines 50-56) there can be four apertures 72 (Col. 5, lines 21-22), from which in this case, there will be two pairs of portions (96, 98).  Therefore, there are four portions in total with a slot in between adjacent portions (i.e., four slots)) arranged along a circumference of the clamp (as shown in Fig. 4) such that an elastically flexible (Col. 5, lines 9-11, clamp comprises ductile materials such as plastic and titanium, titanium has a low modulus of elasticity and is therefore elastic and very flexible) clamping portion is formed between respective adjacent slots (as shown in Fig. 4, clamp 74 forms a collet, Col. 5, lines 10-15, wherein portions 96, 98 are the clamping portions, slots “s1” and “s2” are between the clamping 

    PNG
    media_image1.png
    710
    664
    media_image1.png
    Greyscale

Fig. 4’
Regarding claim 18, Rockley discloses wherein at least two diametrically opposite slots are provided in the clamp (the plurality of portions 96, 98 of clamp 74 correspond to the number of sides of the apertures 72 and the spindle 60, Col. 5, lines 5-7. As shown in Fig. 4, since the trunnion 60 has four side surfaces (Col. 4, lines 50-56) there can be four apertures 72 (Col. 5, lines 21-22), from which in this case, there will be two pairs of portions (96, 98).  Therefore, there are four portions in total with a slot in between adjacent portions, wherein there will be two pairs of diametrically opposite slots since there will be 4 slots.  Each pair will be diametrically opposite since 
Regarding claim 19, Rockley discloses wherein at least two diametrically opposite slots of the plurality of slots (the plurality of portions 96, 98 of clamp 74 correspond to the number of sides of the apertures 72 and the spindle 60, Col. 5, lines 5-7. As shown in Fig. 4, since the trunnion 60 has four side surfaces (Col. 4, lines 50-56) there can be four apertures 72 (Col. 5, lines 21-22), from which in this case, there will be two pairs of portions (96, 98).  Therefore, there are four portions in total with a 
Regarding claim 20, Rockley discloses wherein there are a plurality of clamping portions (plurality of portions 96, 98) and each clamping portion is configured to have a conical outer contact surface (clamp 74 outer surface 88 tapers from first end 90 to 
Regarding claim 22, Rockley discloses wherein the trunnion receptacle (104) and the lever receptacle (70) are disposed in alignment with one another (bolt 100 radially and axially aligns the receptacle 70 of lever 64, the center of clamp 74 via aperture 102, and the center of trunnion 60 via the trunnion receptacle 104 such that all three components are concentrically aligned with axis Y-Y, as shown in Fig. 2, the tightening of bolt 100 pulls the clamp 74 into the seating position 112 shown in Fig. 3, Col. 6, lines 1-11).
Regarding claim 23, Rockley discloses wherein the trunnion receptacle (104) is formed in an axial end portion of the trunnion (60, as shown in Fig. 4, trunnion receptacle 104 is formed at an axial end portion (top surface of portion 84 of the trunnion 60; the term “axial end” is interpreted in the same manner and orientation as shown in Applicant’s drawings, wherein in Fig. 3 of Applicant’s drawings, the surface 64 is defined as an axial edge portion and 58 is defined as an axial end; such surfaces correspond to a “top surface”, and therein, the top surface of portion 84 in Rockley is interpreted as an axial end portion).
Regarding claim 24, Rockley discloses wherein the lever receptacle (70) is provided by two diametrically opposite lever receptacle sections (since 70 is circular, circular section A and circular section B, as shown in Fig. 4’ above, are diametrically opposite lever receptacle sections).
Regarding claim 25, Rockley discloses wherein the lever (64) has a sleeve-like coupling portion (as shown in Fig. 4, circumferential sides 76 together form a cylindrical 
Regarding claim 26, Rockley discloses wherein the lever receptacle (70, Fig. 4) is formed in an axial edge portion of the coupling portion (the term “axial end” is interpreted in the same manner and orientation as shown in Applicant’s drawings, wherein in Fig. 3 of Applicant’s drawings, the surface 64 is defined as an axial edge portion; such surface corresponds to a “top surface”, and therein, as shown in Fig. 4, the lever receptacle 70 is formed in an axial edge portion of the coupling portion 76 (since the lever receptacle 70 is on a top surface of the coupling portion 76).
Regarding claim 27, Rockley discloses wherein the coupling portion (76) has a radially inner contact surface that is conical in configuration (as shown in Fig. 3’ below, surface “cp” of 76 is a radially inner contact surface that is conical, the sides of 76 taper as disclosed in Col. 4, lines 46-51).

    PNG
    media_image2.png
    746
    644
    media_image2.png
    Greyscale

Fig. 3’

Regarding claim 31, Rockley discloses a gas turbine (see Fig. 1) comprising a plurality of variable vanes (42) disposed adjacent one another in the circumferential direction (Col. 3, lines 55-67), each vane having disposed thereon a connecting device according to claim 16 (Rockley discloses all of the limitations of claim 16, as stated in the claim 16 rejection above), wherein the levers (64) of the connecting devices (connecting arrangement 36, shown in Fig. 2) are coupled to an actuating ring (66) that is movable along the circumferential direction of the gas turbine (Col. 5, lines 45-50).
Regarding claim 32, Rockley discloses wherein the gas turbine is an aircraft gas turbine (see Fig. 1) and the variable vanes are stator vanes (42, see Fig. 2, wherein the stator vanes 42 are positioned upstream of compressor rotor blades 34).
.

Allowable Subject Matter
Claims 28 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 28, Rockley fails to disclose or suggest wherein a retaining sleeve is disposed on the coupling portion (76) in the axial direction.  As shown in Fig. 4 of Rockley, the clamping portions (96, 98) are disposed on the coupling portion (76).  A retaining sleeve is not required by the design and structure disclosed in Fig. 4, since positioning element (100) is used to retain the clamp (74), the trunnion (60), and lever (64) in an assembled state.
Regarding claim 34, Rockley fails to disclose or suggest wherein the positioning element does not transmit to the trunnion any rotational movements introduced by the lever.  Since the tightening of the positioning member (bolt, 100) causes the clamp (74) to grip the trunnion (60) and pull the clamp (74) into the seating position (112), such as to cause zero backlash during the drive between the lever and the spindle, as disclosed in Col. 6, lines 1-11, rotational movements introduced by the lever are transmitted to the trunnion by the positioning element (bolt, 100).  It would not have been obvious to one of ordinary skill in the art to modify the structure disclosed in Rockley such that no rotational movements are transmitted by the positioning element because such 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bouru et al. (U.S. 8,087,883) discloses of a cylindrical rod device for a variable pitch vane.
Burgmeier et al. (U.S. 7,198,461) discloses of an apparatus for adjusting stator vanes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/23/2021